Opinion oe the Court by
Judge Peters :
It is manifest from a careful figuring up of principal and interest and deducting credits that the amount due on the note sued on when the action was commenced was less than $50.
*404And, therefore, under section 29, Civil Code, as the matter in controversy at the commencement of the action did not exceed $50 the Circuit Court did not have jurisdiction, and the demurrer to the petition should have been sustained for that cause.
Wherefore, the judgment is reversed, and the cause remanded, with directions to sustain the demurrer to the petition, and for further proceedings consistent herewith.